DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (20190139455) in view of Stagg et al (US 20170147841) and Gotoh et al (US 20180097997 ).


Regarding claims 1,  3,  and 12,  O’Hara (20190139455) teaches an electronic device configured to be installed in a plurality of positions with different installation directions  in a given space, the electronic device comprising (Fig. 5A, [0028], the removable display modules 36, 38, 40, and 42 and the alternate removable display modules 44, 46, 48, and 50, [0029], for easy installation and removal) a main body (see any of display modules 36, 38, 40, 42, 44, 46, 48, 50 in Fig. 5A, [0029],  the track sections 88 are position to facilitate assembling the modular aircraft display arrangement 10 into position by allowing the respective removable display modules 36, 38, 40, and 42 and/or the alternate removable display modules 44, 46, 48, and 50 to be efficiently advanced through their respective opening section 26, 28, 30, and 32 in directions substantially transverse to the longitudinal axis 15), one or more sensors (88) configured to detect an installation direction of the main body [0029],  the track sections 88 are position to facilitate assembling the modular aircraft display arrangement 10 into position by allowing the respective removable display modules 36, 38, 40, and 42 and/or the alternate removable display modules 44, 46, 48, and 50 to be efficiently advanced through their respective opening section 26, 28, 30, and 32 in directions substantially transverse to the longitudinal axis 15), 
O’Hara teaches an installation direction of the main body detected by the one or more sensors (88) (see any of display modules 36, 38, 40, 42, 44, 46, 48, 50 in Fig. 5A, [0029], for easy installation and removal. [0029],  the track sections 88 are position to facilitate assembling the modular aircraft display arrangement 10 into position by allowing the respective removable display modules 36, 38, 40, and 42 and/or the alternate removable display modules 44, 46, 48, and 50 to be efficiently advanced through their respective opening section 26, 28, 30, and 32 in directions substantially transverse to the longitudinal axis 15). 

O’Hara does not teach one or more direction sensors configured to detect an installation direction of the main body.
Gotoh et al (US 20180097997 ) teach the following:
the second sensor 82A includes an accelerometer capable of detecting acceleration in at least the two X and Y directions, out of the three X, Y, and Z directions of the display device 83 installed on the display apparatus 20A. [0046].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules with Gotoh’s accelerometer, the use which helps detect vibration at or near the display apparatus 20 as taught by Gotoh et al.
O’Hara does not specifically teach one or more object sensors configured to detect an object around the main body; and a controller configured to set a detection range of the one or more object sensors according to an installation direction  of the main body detected by the one or more direction sensors.
Stagg et al (US 20170147841) each one or more sensors (128) configured to detect an object around the main body (100); and a controller (110) configured to set a detection range of the one or more sensors (128) according to an installation state of the main body in the given space ([0024], a mobile device 100 including a proximity sensor 128 and a processor 110(Fig. 1) such that  processor 110 is configured to set a detection range of the proximity sensor 128, wherein  the processor 110 is configured to adjust one or more operating parameters based at least in part on the determined housing-support type, [0031], [0031], the proximity sensor 128 detects when an object is positioned proximate to the mobile device 100 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules with Stagg’s proximity sensor 128 and a processor 110, the use of which helps achieve a more efficient adjustment of one or more operating parameters of the mobile device as taught by Stagg et al.

Regarding claim 4, O’Hara does not teach the controller is configured to set the detection range of the one or more object sensors by adjusting sensitivity of the one or more sensors.
Stagg et al teach the controller (110) is configured to set the detection range of the one or more sensors (128) by adjusting sensitivity of the one or more sensors (128) ([0024], a mobile device 100 including a proximity sensor 128 and a processor 110(Fig. 1) such that processor 110 is configured to set a detection range of the proximity sensor 128, adjusting the proximity sensors and other parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules with Stagg’s proximity sensor 128 and a processor 110, the use of which helps achieve a more efficient adjustment of one or more operating parameters of the mobile device as taught by Stagg et al.

Regarding claim 8, O’Hara does not teach the controller is configured to set the detection range of the one or more object sensors according to a height in which the electronic device is located in the given space.
Stagg et al the controller is configured to set the detection range of the one or more sensors according to a height in which the electronic device is located in the given space([0024], a mobile device 100 including a proximity sensor 128 and a processor 110(Fig. 1) such that  processor 110 is configured to set a detection range of the proximity sensor 128, wherein  the processor 110 is configured to adjust one or more operating parameters based at least in part on the determined housing-support type, various operating parameter  configurations will be given for various housing type supports ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules with Stagg’s proximity sensor 128 and a processor 110, the use of which helps achieve a more efficient adjustment of one or more operating parameters of the mobile device as taught by Stagg et al.
Regarding claim 9, O’Hara teaches a display unit configured to display information (Fig. 5A, [0028], the removable display modules 36, 38, 40, and 42 and the alternate removable display modules 44, 46, 48, and 50).
O’Hara does not teach a display unit configured to display information, wherein the one or more object sensors are configured to detect an object in front of the display unit, and the controller is configured to determine a presence or an absence of an input operation according to an electric signal from the one or more object, the controller being configured to cause the display unit to display the information according to the input operation.
Stagg et al teach a display unit configured to display information, wherein the one or more sensors are configured to detect an object in front of the display unit, and the controller is configured to determine a presence or an absence of an input operation according to an electric signal from the one or more sensors, the controller being configured to cause the display unit to display the information according to the input operation ([0024], a mobile device 100 including a proximity sensor 128 and a processor 110(Fig. 1) such that  processor 110 is configured to set a detection range of the proximity sensor 128,[0031], the proximity sensor 128  detects when an object is positioned proximate to the mobile device 100, enabling or disabling a touch screen and/or display, presenting a driving-mode user interface (UI),[0042], the display 204 is coupled to the housing 202 such that it is viewable by a user of the mobile device 200 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules with Stagg’s proximity sensor 128, a processor 110 and touch screen and/or display modules, the use of which helps achieve a more efficient adjustment of one or more operating parameters of the mobile device as taught by Stagg et al.

4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (20190139455) in view of Stagg et al (US 20170147841), and Gotoh et al (US 20180097997 )  further in view of Forutanpour et al (US 20130310110)

Regarding claim 5, O’Hara (as modified by Stagg et al and Gotoh et al ) does not teach the controller is configured to set the detection range of the one or more object sensors by changing a determination threshold value for an electric signal from the one or more object sensors.

Forutanpour et al (US 20130310110) teach the controller is configured to set the detection range of the one or more sensors by changing a determination threshold value for an electric signal from the one or more sensors ([0049], it may be possible to adjust sensitivity to triggering entities by setting a threshold magnitude used to determine whether a triggering entity is considered proximate to the proximity sensor or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules (as modified by (as modified by Stagg et and Gotoh et al) with Forutanpour’s threshold magnitude, the use of which helps achieve an alternative way to activating a function of a mobile device as taught by Forutanpour et al.

Regarding claim 6, O’Hara teaches the installation state of the main body (see any of display modules 36, 38, 40, 42, 44, 46, 48, 50 in Fig. 5A, [0029], for easy installation and removal). 
O’Hara does not teach the controller is configured to set the detection range of one of the first sensor or the second.
Stagg et al the controller is configured to set the detection range of one of the first sensor or the second ([0024], a mobile device 100 including a proximity sensor 128 and a processor 110(Fig. 1) such that processor 110 is configured to set a detection range of the proximity sensor 128, wherein the processor 110 is configured to adjust one or more operating parameters based at least in part on the determined housing-support type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules with Stagg’s proximity sensor 128 and a processor 110, the use of which helps achieve a more efficient adjustment of one or more operating parameters of the mobile device as taught by Stagg et al.
. 
O’Hara (as modified by Stagg et) does not teach the one or more object sensors include a first sensor and a second sensor disposed at different positions, and the controller is configured to set the detection range of one of the first sensor or the second sensor to be different from other one of the first sensor or the second sensor according to the installation state of the main body.
Forutanpour et al teach the one or more sensors include a first sensor and a second sensor disposed at different positions, and the controller is configured to set the detection range of one of the first sensor or the second sensor to be different from other one of the first sensor or the second sensor according to the installation state of the main body ([0034], a plurality of proximity sensors such as proximity sensors 250, 255, 260, and 265 as shown in Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules (as modified by (as modified by Stagg et) with Forutanpour’s plurality of proximity sensors, the use of which helps achieve an alternative way to activating a function of a mobile device as taught by Forutanpour et al.
 
Regarding claim 7, Forutanpour teaches the first sensor and the second sensor are disposed vertically in a state where the main body is installed in the given space ([0034], a plurality of proximity sensors such as proximity sensors 250, 255, 260, and 265 as shown in Fig. 2A).

5.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (20190139455) in view of Stagg et al (US 20170147841) and Gotoh et al (US 20180097997 )  further in view of Bosenick et al (US 20100161506).

Regarding claims 10-11, O’Hara teaches an electronic system comprising: one or more electronic devices according to claim 1; the installation state of the main body of each of the one or more electronic devices in the given space, the installation state (see any of display modules 36, 38, 40, 42, 44, 46, 48, 50 in Fig. 5A, [0029], for easy installation and removal). 

O’Hara does not teach to set the detection range of the one or more sensors according to the installation state, and information for setting the detection range of the one or more sensors corresponding to the installation state of each of the one or more electronic devices.
Stagg et al teach to set the detection range of the one or more sensors according to the installation state, and information for setting the detection range of the one or more sensors corresponding to the installation state of each of the one or more electronic devices ([0024], processor 110 is configured to set a detection range of the proximity sensor 128, wherein  the processor 110 is configured to adjust one or more operating parameters based at least in part on the determined housing-support type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules with Stagg’s proximity sensor 128 and a processor 110, the use of which helps achieve a more efficient adjustment of one or more operating parameters of the mobile device as taught by Stagg et al.

O’Hara (as modified by Stagg et and Gotoh et al) does not teach an electronic system comprising: one or more electronic devices according to claim 1; and a server configured to connect to the one or more electronic devices, wherein the server is configured to acquire information indicating the installation state of the main body of each of the one or more electronic devices in the given space, and request each of the one or more electronic devices to set the detection range of the one or more sensors according to the installation state, wherein the server includes a storage unit configured to store sensor setting information, and the sensor setting information includes information for setting the detection range of the one or more sensors corresponding to the installation state of each of the one or more electronic devices.

Bosenick et al (US 20100161506) an electronic system comprising: one or more electronic devices according to claim 1; and a server configured to connect to the one or more electronic devices, wherein the server is configured to acquire information indicating the installation state of the main body of each of the one or more electronic devices in the given space, and request each of the one or more electronic devices to set the detection range of the one or more sensors according to the installation state, wherein the server includes a storage unit configured to store sensor setting information, and the sensor setting information includes information for setting the detection range of the one or more sensors corresponding to the installation state of each of the one or more electronic devices([0021], a single application server 102 may be utilized for a variety of different studies, each of which may have a different application program 104, 106, and 108 configured for installation   on the mobile devices 110, 112, 114, 116, 118, and 120 Note that there is a bidirectional relationship between a single application server 102 and mobile devices  110, 112, 114, 116, 118, and 120 as shown in Fig. 1, [0026],  the central storage server 122 may include information about availability of new versions of the application program installed on the mobile device in the acknowledgement statement transmitted to the mobile device after receiving the logged data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Hara’s removable display modules (as modified by Stagg et and Gotoh et al ) with Bosenick’s server 102 as configured in Fig. 1, the use of which helps facilitate real-time solicitation and collection of usage data and related user feedback involving interactions with a device as taught by Bosenick et al.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	September 29, 2022